Title: John Adams, Biographical Sketch by Joseph Hopkinson, 4 July 1826
From: Hopkinson, Joseph
To: 


				
					post 4. July 1826
				
				John Adams
In the enjoyment of our free and happy institutions, and of the prosperity which pervades every portion of this immense Republick, the rich and ripe of fruits of our national independence, we can never forget those from whose toils and Sufferings and Sacrifices these inestimable blessings were derived—There is no merit in being the friend of a flourishing and powerful people; in being patriots in a country abounding with all the good a just and reasonable can desire; but it is in the dark Season of adversity; in the hour of peril and Strife; when the oppressor Stretches his Sword over the land; when to love and Serve your Country is to be guilty of treason; when to defend her rights is to forfeit your blood; it is in Such trials, that the patriot, who braves the Storm and defies its dangers, becomes a great example of virtue, and the object of everlasting gratitude & praise—Such were the founders of American liberty; and, among them, John Adams was pre eminent in  energy, constancy, wisdom and usefulness—He was with the first to take his stand against the oppression of his country; with the wisest in counselling the means of Success; with the boldest in projecting measures of resistance; with the most ardent & eloquent in maintaining the sacred principles he had adopted; and with the most steady and unchangeable, through all the vicissitudes of a long and doubtful war—His courage never faltered; his purpose never wavered; his efforts never relaxed—The Same from the beginning to the end of the Conflict; the Same in the most gloomy as in the brightest days of the revolution; he exhibited a firm example of inflexible integrity; great in extraordinary intellectual powers and resources, and dauntless devotion to his Country—John Adams was born at Quincy, a few miles distant from Boston, in the State of Massachusetts, on the 19: day of October, 1735—His ancestors were puritans, and had emigrated, at an early period, from England and Settled in Massachusetts—His educated was carefully attended to, and in 1755 he graduated at Harvard College—Three years afterwards, he was admitted to the bar, and commenced business in his native place, but soon removed to Boston, and engaged arduously in the duties of his profession—An occasion here offered to exhibit the peculiar firmness of his character in the performance of whatever he believed to be his duty, in undertaking the defence of the british officers and Soldiers engaged in the memorable transactions of the 5 of March 1770—He embarked in the cause, when his fellow Citizens were highly exasperated against the accused, and by a powerful display of learning, eloquence and forensic Skill, procured their acquittal; and procured obtained for his country a noble reputation for the impartiality and mildness with which her laws were administered in a case Calculated to excite the keenest Resentments & prejudices—A more important scene was preparing, in which he was to act a first part, and in which he would have full employment for all his talents, and a Severe exercise of all his virtues—The cares of his profession had not taken his exclusive attention—The righ invaded rights of his Country, and the growing discontents with the conduct of the british government deeply interested him—His free and ardent spirit could not be quiet while Such things were going on—In 1765, he published a bold and energetic Dissertation, an explanation and support of the claims and privileges of  the Colonies; in which he earnestly called upon the people to make themselves acquainted with their rights; he invoked all having the ability, particularly the Clergy and the Bar, “to expose the insidious designs of arbitrary Power; to resist its approaches, and be persuaded that there was a settled design on foot to enslave all America”—In 1770, Mr Adams was elected a Representative in the Assembly of Massachusetts—In 1773 and 1774 he was chosen a Counsellor by the General Court; but rejected by the Governors; who feared the influence of one who had taken a deep interest in the controversy between the Colony and Great Britain; and was devoting his time and talents to the Cause—The great cause of emancipation was spreading and strengthning through the Colonies; and the unjust and unwise arrogance and severity of the Mother Country naturally hastened the catastrophe—that this great continent could not have always hung dependant on a small island, at the distance of three thousand miles, may be presumed; but the Separation was quickened by an the overweening & contemptuous confidence of power on the one Side, and a noble and Sensitive Spirit of freedom on the other—The crisis came rapidly on—In June 1774. a general Congress of Delegates from all the Colonies Was agreed to; and Mr Adams was one of those chosen by Massachusetts—This Congress assembled at Philadelphia in Septemb. 1774—The high character of this assembly of patriots, for wisdom, Solidity, firmness and discretion, has been justly celebrated even by the greatest names of Europe; and, perhaps, was never surpassed—the eulogium of Lord Chatham upon it is well known—it is designated by the emphatic appellation of The first Congress—In Such a body, Mr Adams became at once distinguished for talents, zeal and usefulness; taking a leading part in every important measure—It was truly said of him that “in  patriotic zeal and devotion to the publick cause, he had no superior in that immortal Senate—He Sat in council with Heroes and Sages, and was himself the exciting Spirit of the Assembly”—In the days of the darkest gloom, when the hopes of freedom and humanity seemed to be Sinking into despair and death, Mr Adams stood unmoved; he would yield nothing to timidity; he made no personal calculations of caution; and he disdained any compromise with Oppression, but marched Steadily on to his purpose, altho the path was beset with danger and ruin to himself; and no Sagacity could foresee the issue—Many of our wise and honest patriots doubted on the question of Independence; and the weak Shrunk from it with instinctive terror—The courage of Mr Adams, his confidence in his Country & her cause, bore him bravely through the trial—He animated others with his ardour; he roused them by his eloquence; he assured them by his Confidence, and convinced them by his arguments—The deed was done; the solemn declaration was made which placed these United States in the rank of the independent Nations of the earth—This sublime Act, which Struck the world with admiration, gave birth to a great and prosperous empire; prepared an Asylum for the oppressed and distressed of every People; laid, deep and strong, the foundations of civil and religious liberty; and created a bright example of the improvement to which a people may rapidly advance, whose genius and industry are unfettered by unjust Restraints and ruinous exactions—In the accomplishment of these   magnificent results, no individual had a greater share than Mr Adams—As our Contest with Great Britain assumed the character of a regular and protracted War, and to lose that of a short-lived insurrection, to be immediately Strangled by force, or conciliated by compromise, it became indispensable to engage Some powerful european  ally to aid us in the strife—France was naturally looked to, not only for her ability to give us support, but from her known jealousy of England, and her readiness to cherish every effort to diminish her power—In Novemb. 1777; Mr Adams was appointed a Commissioner to the Court of France, to solicit her Patronage. This delicate and difficult office he performed to the entire satisfaction of Congress—On his return to America in 1779, he was elected a member, and, of course, an active and leading one, of the Convention which framed the Constitution of Massachusetts; a considerable part of which was drafted by him—In August of the same year, he was again Sent to Europe as a Commissioner to negotiate a general peace; and  did not return to his Country until her independence was consummated and Secured by the treaty of 1783—In the meantime he was labouring, with indefatigable zeal and fidelity amon with the powers of Europe to obtain their Co operation in the great cause of his Country; making, in 1781 a favourable treaty With the dutch provinces—In 1780, he received a vote of thanks from Congress for his Services in Europe—In the following year he was associated with Franklin, Jefferson and others, in a plenipotentiary Commission, for concluding treaties with Several  european powers—He assisted, with great distinction, and his usual energy decision and Sagacity; in making the Treaty of 1783 with Great Britain, which restored us to peace, and terminated, forever, the her claims and power over this country.—When the United States were thus liberated from foreign Shackles, and Stood among the nations on the basis of her own Strength and resources, Mr Adams was the first minister appointed to London—He was there to Stand in the presence of the monarch he had so deeply injured, and to meet the gaze of a Court which well knew how much he had contributed to dismember their empire; and pluck the fairest jewel from the crown—But he enjoyed a distinction even more remarkable than this; he was the first minister that, may we not Say, had ever appeared as the representative of a Republick, in it’s full and just Sense—We have seen, in ancient times, tumultuous assemblages of a licentious populace; we have Seen, the iron rule of a selfish aristocracy, and the factious power of  unprincipled demagogues, called Republicks; and we have seen in modern Europe, Governments of the same essences, called Republicks, but these United States have presented to the world the  first fair and genuine example of a representative Republick; where the people are acknowledged and felt as the legitimate Source of power, but are not uncontrolled in its exercise, where they govern all, but are themselves governed by fixed decrees; moving in a System formed & regulated by their own will; preserving even themselves from the dangers of Sudden impulses and unjust caprices; Where the law is given, not by the passions of the people, but by their deliberate will, and which, when given, binds is the rule of conduct for all alike, and binds the hands that made it, until annulled by the same power acting in the same course of regulated legislation—Such a republick; Such a people it was the high destiny of Mr Adams to represent for the first time after their independent Sovereignty was fully and irrevocably acknowledged and established—In the year 1787, Mr Adams, at his own request, was permitted to return home; & a vote of thanks was passed for him in Congress, of a character beyond the ordinary language of compliment—In September 1787 that which may well be styled The Grand Convention, of the United States, promulgated their scheme of Government; which, in due time, was adopted by the people, and immediately put into operation—In 1789, Mr Adams was elected the first Vice President under this Constitution; and he was re-elected to the Same office in 1793.—On the retirement of General Washington from the Presidency in 1797; Mr Adams succeeded him in that dignified station, which he filled for the term of four years; and then, in 1801, retired to his family residence  near Boston, devoting his life “to the culture of patriotism, charity and benevolence”; and declining the repeated calls of his fellow-Citizens to high official stations—In 1820, however, he consented to serve as a Member of the Convention for as revising the Constitution of Massachusetts; and was elected President thereof by nearly an unanimous vote; but he declined the chair on account of his great age—He, nevertheless, took an interesting and useful part in the deliberations and debates of that body—On the 4 of July 1826, this great man; this enlightened Sage; this true & incorruptible patriot, died at Quincy, leaving his beloved Country great, prosperous and happy, with the exalted consciousness that he had, from his youth, been a constant and efficient instrument in bringing her to this glorious & envied Condition. The american Revolution is a bright epoch in the History of the world; and, John Adams will, forever, stand a prominent figure in the foreground of this sublime scene—May his fame and the happiness of his Country, live together, as they have grown together, and be perpetual— 
				
					
				
				
			